Exhibit 10.51

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is dated February 6, 2002 (for
reference purposes only) by and between SQUARE 24 ASSOCIATES, a District of
Columbia limited partnership (d.b.a. SQUARE 24 ASSOCIATES, L.P.) (“Landlord”),
and ZAMBA CORPORATION, a Delaware corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and The Quicksilver Group (“Quicksilver”) entered into
that certain Office Lease dated as of September 14, 1998 (the “Initial Lease”),
in which Landlord leased to Quicksilver and Quicksilver leased from Landlord
approximately 4,905 rentable square feet within that certain building, commonly
known as “Hacienda West”, 3875 Hopyard Road, Pleasanton, California (the
“Original Premises”).

 

B.            Quicksilver and Racotek, Inc., a Delaware corporation (“Racotek”),
entered into that certain Agreement and Plan of Merger and Reorganization dated
as of July 6, 1998 (the “Assignment”) in which Quicksilver was merged into
Racotek, and Racotek assumed all of Quicksilver’s interest under the Initial
Lease.  Racotek subsequently changed its name to Zamba Corporation, a Delaware
corporation.

 

C.            Pursuant to that certain First Amendment to Lease dated as of
October 15, 1998 (the “First Amendment”), Landlord consented to the Assignment.

 

D.            Pursuant to that certain Second Amendment to Lease dated as of
December 21, 2000, by and between Landlord and Tenant (the “Second Amendment”),
the parties amended the Initial Lease to add additional space (the “Expansion
Space”) to the Original Premises and to extend the term of the Initial Lease to
November 30, 2003. The Original Premises, together with the Expansion Space, is
collectively referred to herein as the “Premises”.  The Initial Lease, as
amended by the First Amendment and the Second Amendment, is referred to herein
as the “Original Lease”.

 

E.             Landlord and Tenant desire to further amend the Lease to offer
Tenant the right to defer the monthly installments of Base Rent due for the
calendar months of December 2001 and January 2002, to be repaid as Additional
Rent on May 1, 2002, and to make certain other amendments to the Original Lease
on the basis of, and subject to, the terms, covenants and conditions hereinafter
set forth. The Original Lease, as amended by this Amendment, is sometimes
referred to herein as the “Lease”.

 

NOW, THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Use of Defined Terms; Effective Date.

 

1.1           Definitions. Unless the context clearly requires otherwise, all
capitalized terms used herein shall have the defined meanings ascribed to them
in the Original Lease.  The provisions of the Recitals above are fully
incorporated herein by this reference.

 

1

--------------------------------------------------------------------------------


 

1.2           Effective Date. Unless otherwise specifically provided herein, all
provisions of this Amendment shall be effective as of the execution date set
forth next to the Landlord’s signature below.

 

2.             Amendments to Lease.  The Original Lease is hereby amended as
follows:

 

2.1           Rent Deferral.  Tenant is hereby entitled to defer payment of the
monthly Base Rent otherwise accrued and due for the months of December 2001 and
January 2002 (the “Rent Deferral”).

 

2.2           Repayment of Rent Deferral. Subject to the provisions of Section
2.3 below, on May 1, 2002 (the “Repayment Date”), in addition to the monthly
Base Rent and other Rent payable by Tenant under the Lease, Tenant shall pay to
Landlord, as Additional Rent, the total amount of the Rent Deferral.

 

2.3           Repayment upon Assignment or Default. Landlord and Tenant
acknowledge that Landlord’s agreement to permit the Rent Deferral as provided in
this Amendment is expressly conditioned on Tenant’s agreement to fully and
faithfully perform all of the terms, covenants, conditions and agreements to be
performed and observed by Tenant under the Lease, as and when due during the
remainder of the Term.  Further, the permitted Rent Deferral hereunder is
personal to Zamba Corporation.  Accordingly, if Tenant assigns all or any
portion of its interest in the Lease or defaults on any of its obligations under
the Lease beyond any applicable cure period, then Tenant’s right to the Rent
Deferral shall immediately cease and the total amount of the Rent Deferral shall
be immediately due and payable as Additional Rent. Tenant’s obligation to repay
the full amount of the Rent Deferral as provided in this Section shall survive
the termination of the Lease.

 

2.4           Survival.  Section 26(U) of the Original Lease is hereby deleted
and replaced in its entirety with the following:

 

“U.          Survival. The waivers of claims or rights, the releases and the
obligations of Tenant under this Lease to indemnify, protect, defend and hold
harmless Landlord and other indemnitees shall survive the expiration or earlier
termination of this Lease, and so shall all other obligations or agreements of
Landlord or Tenant hereunder which by their terms survive expiration or earlier
termination of this Lease.”

 

 

3.             Confidentiality.  Tenant agrees to keep the terms and conditions
of this Amendment (“Confidential Information”) in the strictest confidence, and
shall not disclose any Confidential Information to any third parties except as
expressly permitted herein, and will take all measures necessary to safeguard
such information in order to preserve its confidentiality. Without limiting the
generality of the foregoing, Tenant may not disclose Confidential Information to
any third parties, other than as may be necessary to its directors, officers,
employees, agents and contractors (“Tenant’s Agents”), or as may be required by
law, provided that Tenant agrees to use diligent efforts to prevent Tenant’s
Agents from making any unauthorized disclosure of the Confidential Information. 
The terms, covenants and conditions contained in this Section 3 shall survive
the expiration or earlier termination of the Lease.

 

4.             Tenant’s Certification.  Tenant hereby certifies to Landlord
that, as of the execution and delivery of this Amendment by Tenant to Landlord,
there are no existing defenses against the enforcement of any of the obligations
of Tenant under the Lease, and Landlord is not in default under the Lease by
reason of its failure to perform any obligations thereunder, and there is no
circumstance, event, condition or state of facts which, by the passage of time
or the giving of notice, or both, could entitle Tenant to any such defenses or
constitute or result in such a default

 

2

--------------------------------------------------------------------------------


 

5.             Real Estate Brokers.  Tenant represents and warrants that Tenant
has not had any dealings with any broker in connection with the negotiation or
execution of this Amendment, and Tenant agrees to indemnify Landlord and hold
Landlord harmless from any and all costs (including attorneys’ fees), expenses
or liability for commissions or other compensation claimed by any other broker
or agent claiming to have had dealings with Tenant in connection with this
Amendment.

 

6.             Reimbursement of Landlord’s Expenses.  Tenant shall reimburse
Landlord for the reasonable attorneys’ fees and costs incurred by Landlord in
connection with preparation of this Amendment, within ten (10) days following
Tenant’s receipt of an invoice therefor.

 

7.             Miscellaneous.

 

7.1           Except as modified by this Amendment, all of the terms, conditions
and provisions of the Original Lease shall remain in full force and effect and
are hereby ratified and confirmed.

 

7.2           To the extent the terms of the Original Lease and this Amendment
are inconsistent, the terms of this Amendment shall control.

 

7.3           The submission of this Amendment to Tenant for examination or
execution does not create an option or constitute an offer to Tenant to amend
the Original Lease on the terms and conditions contained herein, and this
Amendment shall not become effective as an Amendment to the Original Lease
unless and until it has been executed and delivered by both Landlord and
Tenant.  By executing and delivering this Amendment, the person or persons
signing on behalf of Tenant represent and warrant that Tenant is a corporation
duly organized and existing under the laws of the State of California and that
they have the requisite authority to bind Tenant.

 

7.4           This Amendment contains the entire agreement of Landlord and
Tenant with respect to the subject matter hereof.  It is understood that there
are no oral agreements between Landlord and Tenant affecting the Original Lease
as hereby amended, and this Amendment supersedes and cancels any and all
previous negotiations, representations, agreements and understandings, if any,
between Landlord and Tenant and their respective agents with respect to the
subject matter thereof, and none shall be used to interpret or construe the
Original Lease as amended hereby.  Tenant acknowledges that all prior
communications from Landlord or its agents are not and were not, and shall not
be construed to be, representations or warranties of Landlord or its agents as
to the matters communicated, and have not and will not be relied upon by Tenant.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Lease to be
executed as of the day and year set forth under their respective signatures
below.

 

LANDLORD:

 

 

 

SQUARE 24 ASSOCIATES,
a District of Columbia limited partnership
(d.b.a. Square 24 Associates, L.P.)

 

 

 

By:

Carr Real Estate Services, L.L.C., a Delaware limited liability company

 

Its:

General Partner

 

 

By:

Carr Real Estate Services Partnership, a Delaware partnership

 

 

Its:

Sole Member

 

 

 

By:

Carr Realty, L.P., a Delaware limited partnership

 

 

Its:

Managing Partner

 

 

By:

CarrAmerica Realty Corporation, a Maryland corporation

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Philip L. Hawkins

 

 

 

 

Philip L. Hawkins

 

 

 

Its:

Chief Operating Officer

 

 

 

TENANT:

 

ZAMBA CORPORATION, a
Delaware corporation

 

By: /s/ Michael H. Carrel

 

Name: Michael H. Carrel

 

Title: CFO

 

4

--------------------------------------------------------------------------------